Order entered December 20, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00422-CR

                           NOLAN LAVON JOHNSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-48249-M

                                            ORDER
       Before the Court is appellant’s December 19, 2016 second motion to extend time to file

appellant’s brief. We GRANT appellant’s motion and ORDER appellant’s brief filed within

seven days from the date of this order. If appellant’s brief is not filed within seven days from the

date of this order, this appeal will be abated for the trial court to make findings in accordance

with Rule of Appellant Procedure 38.8.


                                                       /s/   ADA BROWN
                                                             JUSTICE